The following is the opinion of Mr. Justice Keogh delivered at Special Term:
Keogh, J.:
The language of the statute (which is spoken of by counsel as the White Plains Water Act) shows very plainly that the Legislature intended to keep the maintenance and management of the water system of White Plains outside the control of the village trustees. This desire is most aptly and securely accomplished in every section of the act which deals with the practical control of the water plant and the expenditures of money for its preservation. Sections 3, 4, 5, 6, 9,* 14 and 15 pointedly indicate this intention. Nothing is left to be done by the trustees except to provide the funds, and this is left to them only to prevent confusion in the fiscal system of the' municipality and to concentrate in one department a complete record of the public indebtedness.
On the 16th of March, 1903, the water commissioners in pursuance of the statute † certified that the sum of $12,742 was needed *601to buy machines, lay pipes, erect hydrants and for the purpose of extending the water works. On March 25, 1903, the commissioners certified to the board that the sum of $3,500 was necessary to buy two boilers. The trustees neglected to provide this money, and the reason given is contained in the affidavit of Mr. Travis, which is the only paper submitted in opposition.
I am not able to find in the statute any provision requiring the commissioners to present to the trustees any statement, other than that which they have already presented, showing how they have expended the moneys that came into their possession, nor is there anything in the law authorizing the trustees to decide upon the necessity for the purchase of boilers. Indeed, the statute seems to seduously take from the trustees the decision of such questions.
In the absence of a direct and sustained charge of illegality, or a "direct and sustained charge of fraud, the court has no authority to interfere with public officers in the discharge of their duties.
The application is granted.

 Amended by chap. 495 of the Laws of 1900.—[Rep.


 See § 4.— [Rep.